DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed August 22, 2022 has been entered.  Claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of reference includes:
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz)
Kwon et al. (U.S. 2017/000350 A1) (hereinafter – Kwon) 
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego) 
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota)
Hayoz teaches an optical measuring apparatus comprising first and second light-emitting elements that emit light, the first light-emitting element including a first LED element and a second LED element that emit different wavelengths of light.  Lamego teaches a controller that performs control, upon detection of a presence of a body by light emitted from the first LED element of the first light-emitting element, so that (i) the first LED element and the second LED element will emit light with an amount for measuring first biological information of the body, (ii) the second light-emitting element will emit light with an amount for measuring second biological information of the body.  Kwon teaches a controller which performs control such that the second light-emitting element will emit light with an amount for measuring second biological information of the body during a period that does not overlap with a period during which the first light-emitting element emits light for measuring the first biological information of the body.  Hirota teaches the invention wherein an intensity of the light emitted from the first LED element for measuring the first biological information of the body being greater than an intensity of the light emitted from the first LED element for detecting the presence of the body.
However, none of the above prior arts teach the claim limitation:
“a controller that performs control so that, the first LED element initially emits light at a first intensity,
only in response to a first detection of a presence of a body by the light emitted from the first LED element of the first light-emitting element at that first intensity,
the second light-emitting element emits light at a second intensity during a period in which the first LED element continues to emit light at the first intensity,
in response to a second detection of the presence of the body by the light emitted from the second light-emitting element at the second intensity…
(i) the first LED element and the second LED element emit light with an amount for measuring first biological information of the body…  
(ii) the second light-emitting element emits light with an amount for measuring second biological information of the body (the rest is below)” [emphasis added]
The invention thus describes a device which uses a first light-emitting element to detect the presence of the body, and only once such detection is performed, activating a second light-emitting element concurrently to also detect the presence of the body, and only once such detections are performed, both light-emitting elements increase to an intensity of light suitable for measuring the body.  What is typically known in the art is the use of a single or separate sensor used to detect the presence of the body prior to increasing intensity of the sensor or activating another sensor.  Other inventions describe devices which sequentially activate spatially dispersed light-emitting element and activating only elements which provide the highest signal-to-noise ratio or level of coupling to the body.  The claimed steps of requiring two sensors to detect the presence of the body in a particular sequence and then alter intensities to first through fourth levels to measure differing physiological signals from the body are not found in the prior art upon further search and consideration.  Thus, the claims are directed to a novel method of control for an optical measuring apparatus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        


/DEVIN B HENSON/Primary Examiner, Art Unit 3791